DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Schaefer on 06/25/2021 and 06/29/2021.
The application has been amended as follows:
Claim 1, Lines 34-36, the limitation “a piston rod mounted through the rear end of the outer tube and including a rod body mounted through the rear end of the outer tube and having an inner end and an outer end” should read --a piston rod mounted through the rear end of the outer tube and including a rod body mounted through the rear end of the outer tube, the rod body
Claim 6, Lines 3-4, the limitation “the at least one engaging protrusion of the holding base includes two engaging protrusions” should read --the at least one engaging protrusion of the housing includes two engaging protrusions--
Claim 7, Lines 3-4, the limitation “the at least one engaging protrusion of the holding base includes two engaging protrusions” should read --the at least one engaging protrusion of the housing includes two engaging protrusions--
Claim 8, Lines 3-4, the limitation “the at least one engaging protrusion of the holding base includes two engaging protrusions” should read --the at least one engaging protrusion of the housing includes two engaging protrusions--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 & 15-18 are allowed.  The Claim 1 reasons for allowance are substantially the same as described in the 12/24/2021 Final Rejection.  Claims 2-11 & 15-18 depend on Claim 1, so are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746